European Investors Incorporated & Affiliates E.I.I. Realty Securities, Inc. Code of Ethics July 27, 2007 I. Statement of General Policy This Code of Ethics (“Code”) has been adopted byEuropean Investors Incorporated and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”). This Code establishes rules of conduct for all employees of European Investors Incorporated and its subsidiaries (“EII” or the “Firm”), and is designed to, among other things, govern personal securities trading activities in the accounts of employees. The Code is based upon the principle that EII and its employees owe a fiduciary duty to clients when conducting their affairs, including their personal securities transactions, in such a manner as to avoid (i) serving their own personal interests ahead of clients, (ii) taking inappropriate advantage of their position with the Firm and (iii) any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. The Code is designed to ensure that the high ethical standards long maintained by EII continue to be applied. The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading and other forms of prohibited or unethical business conduct. Pursuant to Section 206 of the Advisers Act, both EII and its employees are prohibited from engaging in fraudulent, deceptive or manipulative conduct. Compliance with this section involves more than acting with honesty and good faith alone. It means that the Firm has an affirmative duty of utmost good faith to act solely in the best interest of its clients. EII and its employees are subject to the following specific fiduciary obligations when dealing with clients: · The duty to have a reasonable, independent basis for the investment advice provided; · The duty to obtain best execution for a client’s transactions where the Firm is in a position to direct brokerage transactions for the client; · The duty to ensure that investment advice is suitable to meeting the client’s individual objectives, needs and circumstances; and · A duty to be loyal to clients. In meeting its fiduciary responsibilities to its clients, EII expects every employee to demonstrate the highest standards of ethical conduct in order to continue their employment. Strict compliance with the provisions of the Code shall be considered a basic condition of employment or continued employment with the Firm.EII's reputation for fair and honest dealing with its clients has taken considerable time to build. This standing could be seriously damaged as the result of even a single securities transaction being considered questionable in light of the fiduciary duty owed to our clients. Employees are urged to seek the advice of Michael Meagher, the Chief Compliance Officer, or Kathleen Heineken regarding any questions about the Code or the application of the Code to their individual circumstances.
